PCIJ_B_02_ILOCompetencePersonsAgriculture_LNC_NA_1922-05-22_APP_01_NA_NA_EN.txt. 5 File: F. a. II

LEAGUE OF NATIONS.

To the Permanent Court of International Justice.

In execution of the Resolution of the Council adopted
on May 12th, 1922, of which a certified true copy is
annexed hereto, and by virtue of the authorisation given
by this Resolution,

The Secretary-General of the League of Nations has the
honour to present to the Permanent Court of International
Justice the request of the Council that the Court will, in
accordance with Article 14 of the Covenant of the League,
give an advisory opinion upon the following question :

‘Does the competence of the International Labour
Organisation extend to international regulation of the
conditions of labour of persons employed in agriculture ?”

The Memorandum prepared by the International Labour
Bureau, as attached to the present request, contains the
observations on the subject presented by the Director of
this Bureau at the Council’s request.

(signed) ERIC DRUMMOND,
Secretary-General of the League of Nations.

Geneva, May 22nd, 1922.

 

 
LEAGUE OF NATIONS.

Resolution adopted by the Council, May 12th, 1922.

The Council of the League of Nations, in conformity
with Article 14 of the Covenant, requests the Permanent
Court of International Justice to give the Council an
advisory opinion upon the following question :

Does the competence of the International Labour
Organisation extend to international regulation of the
conditions of labour of persons employed in agriculture ?

The Council authorises the Secretary-General to present
the present request to the Court, together with the
documents concerning the matter, to give all necessary
assistance for the conduct of the case, and to arrange to
be represented before the Court if necessary.

The International Labour Office is requested by the
Council to afford the Court all the assistance which it
may require in the consideration of the question hereby
submitted to it.

Certified true copy,

(signed) VAN HAMEL,
Director Legal Section.
